PER CURIAM.
In the action wherein Malt-by is plaintiff, and Prudence Carr and others defendants, it is proposed to modify and amend the judgment as follows: Judgment modified by striking therefrom, to wit: “Subject to the right of the defendant Prudence Carr to the possession, rents, and profits of the said mortgaged premises during her natural life.” Also: “After *1112the death of said Prudence Carr, and after her said right of possession and her rights t'o_ the rents and profits of said premises have terminated.” Also: “Except the said Prudence Carr, so far as her rights to the possession, rents, and profits of said real estate during her natural life, as set out aforesaid, are concerned, which are hereby adjudged to be paramount to said mortgage.” Also: “And it is further adjudged that the defendant Prudence Carr have the possession of the said premises described in the said complaint, and hereinafter described, and the rents, issues, and profits of the said premises for and during her natural life,”—and as so modified affirmed.